 In the Matter of KENNEDY CAR-LINER AND BAG COMPANY, INC.andLOCAL 323, INTERNATIONAL BROTHERHOOD OF PULP, SULPHITE ANDPAPER MILL WORKERS, A. F. OF L.Case No. 9-R-1197.-Decided October 05, 1943Mr. Wilbur F. Pell,of Shelbyville, Ind., for the Company.Mr. Edward A. Mangan,of Shelbyville Ind., for the Union.1IMr.Joseph W. Kulkis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Local 323, International Brotherhoodof Pulp, Sulphite and Paper Mill Workers, A. F. of L., herein calledthe Union, alleging that a question affecting commerce hadarisen con-cerning the representation of employees of Kennedy Car-Liner andBag Company, Inc., herein called the Company, the National LaborRelationsBoard provided for an appropriate hearing upon due noticebeforeWilliam I. Shooer, TrialExaminer.Said hearing was heldat Shelbyville, Indiana, on October 8, 1943.The Company and theUnion appeared and participated.All parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The TrialExaminer'srulings madeat the hearing are free from prejudicialerror and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Uponthe entirerecordin the case, the Boardmakesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYKennedy Car-Liner-and Bag Company, Inc., is an Indiana corpora-tion operating plants in Shelbyville, Indiana, at which it is engagedin the manufacture of paper and plastic products.During the periodof January 1, 1943, to June 30, 1943, the Company purchasedmaterials53 N. L.R B., No. 14.71 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDin excessof $1,000,000 and hadsales in excessof $1,000,000.Of thematerials purchased approximately 95 percent was purchased outsidethe State of -Indiana and shipped to the plants of the Company atShelbyville, Indiana.Approximately 80 percent of the finished prod-ucts was shipped by the Company to points outside the State ofIndiana.Only the Company's Plants Nos. 1, 4, and 5 are involved inthis proceeding.II.THE ORGANIZATION INVOLVEDLocal 323, International Brotherhood of Pulp, Sulphite and PaperMillWorkers, affiliated with the American Federation of Labor, is alabor organization, admitting to membership employees of the Com-pany.'III:THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees unless and untilthe union has been certified by the Board in an appropriate unit.A statement of a Field Examiner of the Board, introduced into.evidence at the hearing, indicates that the Union represents a substan-tial number of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THEAPPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees in Plants Nos. 1, 4, and 5,Shelbyville, Indiana, but excluding all clerical workers, plant-protec-tion guards, and all employees having authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.i The Field Examiner reported that the Union submitted 153 authorization cardsbearing apparently genuine original signatures;that the names of 153 persons appearingon the cards were listed on the Company's pay roll of September 4, 1943, which containedthe names of 484 employees in the appropriate unit.Subsequent to the bearing, the Company, for the purpose of attacking the validity ofthe statement of the Field Examiner and permitting it to inspect and cross-examinewith respect to certain union membership cards,fileda petition and a brief in supportthereof requesting (1) leave to adduce additional evidence and (2)issuance of a sub-poena duces tecum,'ehich had previously been denied by both the Acting Regional Directorand the Trial Examiner. The petition is hereby denied. SeeMatter of Atlas PowderCompany,43 N. L. It. B.757; Matter of HillStores,Inc.,39 N. L. R. B 874. KENNEDY CAR-LINER AND BAG COMPANY73V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of an pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Actand pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations -Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for' the purposes of collective bargaining with Kennedy Car-Liner and Bag Company, Inc., Shelbyville, Indiana, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Ninth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, but'excluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be representedby local 323, International Brotherhood of Pulp, Sulphite and PaperMillWorkers, affiliated with the American Federation of Labor, forthe purposes of collective bargaining.MR. GERARD D. RE ILLY took no part in the consideration of the aboveDecision and Direction of Election.